239 S.W.3d 659 (2007)
Tawana Jean COOPER, Plaintiff/Appellant,
v.
APARTMENT INVESTMENT AND MANAGEMENT COMPANY, Defendant/Respondent.
No. ED 89687.
Missouri Court of Appeals, Eastern District, Division Four.
December 4, 2007.
Tawana Jean Cooper, St. Louis, MO, pro se.
Thomas L. Orris, Brian P. Danis, St. Louis, MO, for defendant/respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Tawana Jean Cooper (Cooper) appeals from the trial court's grant of summary judgment in favor of Apartment Investment and Management Company (AIMCO) on Cooper's petition alleging intentional infliction of emotional distress and negligent infliction of emotional distress. We have reviewed the briefs of the parties and the record on appeal and conclude there is no genuine dispute of the material facts and that AIMCO is entitled to judgment as a matter of law. ITT Commercial Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 377 (Mo. banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).